                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO


  In Re:

           MBF Inspection Services, Inc.,                    No. 18-11579-11
                Debtor.                                      Chapter 11


STATEMENT OF GARY BROOKS PURSUANT TO RULE 2019 OF FEDERAL RULES
                  OF BANKRUPTCY PROCEDURE

       Gary Brooks hereby submits this verified statement pursuant to Rule 2019 of the Federal

Rules of Bankruptcy Procedure, and respectfully states as follows:

   1. Gary Brooks (“Brooks”) has been appointed to a committee of unsecured creditors

pursuant to 11 U.S.C. § 1102. The Committee was formed on September 7, 2018.

   2. Brooks’ current address is 2848 Cochran Loop McAlester, OK 74501.

   3. Brooks was an employee of Debtor MBF Inspection Services, Inc. from approximately

April 2014 through December 2015.

   4. Reserving all rights, Brooks has unsecured claims against the Debtor in the approximate

amount of $152,864.49 for unpaid overtime wages under the Fair Labor Standards Act, 29 U.S.C.

§ 201, et seq., and Ohio Minimum Fair Wage Standards Act, O.R.C. §§ 4111, et seq., plus

attorneys’ fees and costs.

   5. Brooks’ claim accrued during the course of his employment with Debtor (which ended in

approximately December 2015) and is therefore a pre-petition claim.

                                            Verification

       I hereby certify that, based on inquiry, the foregoing facts and statements are true and

correct, to the best of my knowledge, information, and belief. I reserve the right to revise and

supplement this statement.




Case 18-11579-t11       Doc 104    Filed 10/23/18      Entered 10/23/18 16:34:57 Page 1 of 4
Respectfully submitted,

       10/21/2018
Date: ____________                         s/
                                           Gary Brooks




Case 18-11579-t11         Doc 104   Filed 10/23/18   Entered 10/23/18 16:34:57 Page 2 of 4
                                       2J6EE9IHVKB5D7WVK7EE88



                               Gary Brooks
                               Party ID: EE7IGEIRPLYZIFADA85H5Y
                               IP Address: 174.236.2.61
                                VERIFIED EMAIL:   qcgary88@live.com



Multi-Factor
Digital Fingerprint Checksum   fe695df604d664d17a9b0e64e8ad97953dd22c4f




Timestamp                      Audit
2018-10-21 09:12:10 -0700      All parties have signed document. Signed copies sent to: Gary Brooks and
                               Jacob Skold.
2018-10-21 09:12:10 -0700      Document signed by Gary Brooks (qcgary88@live.com) with drawn signature. -
                               174.236.2.61
2018-10-21 09:08:40 -0700      Document viewed by Gary Brooks (qcgary88@live.com). - 174.236.2.61
2018-10-19 06:46:07 -0700      Document created by Jacob Skold (jskold@nka.com). - 207.250.239.174




                                                                                                            Page 1 of 1

     Case 18-11579-t11             Doc 104          Filed 10/23/18         Entered 10/23/18 16:34:57 Page 3 of 4
                                    CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the above was filed electronically on

October 23, 2018 pursuant to the service requirements of the ECF/CM for the United States

Bankruptcy Court for the District of New Mexico, which will notify all counsel of record.



                                             s/ Daniel H. Reiss
                                             Daniel H. Reiss




Case 18-11579-t11      Doc 104      Filed 10/23/18     Entered 10/23/18 16:34:57 Page 4 of 4
